TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00015-CR




Ernest Smith, Jr., Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. 2041083, HONORABLE BOB PERKINS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s brief on appeal was originally due March 30, 2005.  Counsel asked for
and was given two extensions of time, the second to May 31, 2005.  After receiving an overdue
notice, counsel promised the Court that the brief would be submitted no later than June 24.  No brief
has been received.
Appellant’s counsel, Ms. Jo Vernon, is ordered to submit a brief in appellant’s behalf
no later than July 15, 2005.  No further extension of time for filing this brief will be granted.
It is ordered July 7, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish